FILED
                                                                        18-0084
                                                                        6/19/2018 3:00 PM
                                                                        tex-25399908
                                                                        SUPREME COURT OF TEXAS
                                                                        BLAKE A. HAWTHORNE, CLERK


                                   NO. PB1-0337-2012
IN RE: THE ESTATE OF                       §             IN THE PROBATE COURT
TANNER LLOYD HUNT                          §
(DECEASED)                                  §                                    OF
                                            §
(CONSOLIDATED ACTION)                       §            COLLIN COUNTY, TEXAS

In Ancillary with                                      IN THE PROBATE COURT OF
W. KIRK BAKER, et al.,                      §
                                            §
Plaintiffs,                                 §
                                            §            COLLIN COUNTY, TEXAS
v.                                          §
                                            §
CRYSTAL JEAN VANAUSDAL,                     §
biological parent and natural guardian of   §
T.L.H. and C.J.H., minor children           §              PROBATE COURT NO.1
                                            §
Defendants.

                  TRANSFERRED AND CONSOLIDATED TO ABOVE
                                 CAUSE NO. DC-15-13383
CRYSTAL JEAN VANAUSDAL,                   §            IN THE DISTRICT COURT
biological parent, natural guardian and   §
next friend of T.L.H and C.J.H., minor    §
children,                                 §
                                            §
Plaintiff,                                  §            10P1 JUDICIAL DISTRICT
                                            §
~                                           §
                                            §
RAY L. HUNT, et al.,                        §
                                            §
Defendants.                                 §            DALLAS COUNTY, TEXAS

                                 CAUSE NO. DC-17-02095
CRYSTAL JEAN VANAUSDAL, biological §                   IN THE DISTRICT COURT OF
parent and natural guardian of T.L.H and  §
C.J.H., minor childr·en,                  §
                                          §
Plaintiff,                                §
                                          §               DALLAS COUNTY, TEXAS
~                                         §
                                          §
RAY L. HUNT, et al.,                      §
                                          §
Defendants.                               §                193rd JUDICIAL DISTRICT
ORDER GRANTING MOTION FOR PERMANENT SEALING OF COURT RECORDS
                       UNDER RULE 76A

        Came on to be heard in this consolidated action the Motion for Permanent Sealing of Court

Records Under Rule 76a filed by Ray L. Hunt, R. Gerald Turner, W. Kirk Baker, Hunter Lafayette

Hunt, Ashlee Hunt Kleinert and Heather Leigh Hunt, each in their individual capacities, Thomas

Meurer, individually and in his capacities as Trustee of Loyal Trust No. 1 and as Advisory Board

member of Loyal Trust No. 1, and David Hernandez, individually and in his capacity as Advisory

Board member of Loyal Trust No. 1 ("Movants"). The Movants seek to permanently seal a

settlement agreement executed in October 2014 by Crystal VanAusdal in her individual capacity

and in her capacity as natural parent ofT.L.H. and C.J.H., and by W. Kirk Baker in his capacities

as Independent Administrator of the Estate of Tanner Lloyd Hunt, Deceased and as Trustee of the

Tanner Lloyd Hunt Trust Two (the "Settlement Agreement") and unredacted versions of certain

court records further identified below. After consideration of the motion, response, pleadings,

evidence and arguments of counsel, the Court finds that the motion shall be and is hereby

GRANTED.

        It is ORDERED that the Settlement Agreement shall be permanently sealed unless and

until further order of the Court. Unredacted versions of the following court records shall be

permanently sealed unless and until further order of the Court:

         1.    Plaintiffs Third Amended Petition (10P1 Lawsuit) (August 9, 2017);

         2.    Plaintiffs Third Amended Petition (193rd Lawsuit) (September 6, 2017);

         3.    Plaintiffs Original Petition (August 22, 2017);

         4.    Deposition of Crystal VanAusdal (September 14, 20 17);

         5.    Errata Sheet for Deposition of Crystal VanAusdal (October 10, 2017);

         6.    Plaintiffs Motion to Disqualify Attorneys Mark McCraw, Bryan Gantt, and Karen
               Gantt, and in the Alternative, Motion to Show Authority (filed September 21,


ORDER                                                                                      PAGE2
               2017);

         7.    Defendants' Response to Plaintiffs' Motion to Disqualify Attorneys Mark
               McCraw, Bryan Gantt, and Karen Gantt, and in the Alternative Motion to Show
               Authority (filed September 29, 2017);

         8.    Defendants' Supplement to Defendants' Response to Plaintiffs' Motion to
               Disqualify Attorneys Mark McCraw, Bryan Gantt, and Karen Gantt, and in the
               Alternative, Motion to Show Authority (filed October 16, 20 17);

         9.    Supplement to Motion to Disqualify and Motion to Show Authority (filed October
               23, 20 17);

         10.   Transcript of October 2, 2017 Hearing;

         11.   Transcript ofNovember 2, 2017 Hearing; and

         12.   The Ratification of Certain Acts of Advisory Board Members of Loyal Trust No. 1
               which were admitted in evidence at the November 2, 2017 hearing.



        SO ORDERED on this     _13_ day of June, 2018.


                                            DON R. WINDLE SENIOR JUDGE (ret.)
                                            PROBATE COURTS of TEXAS




ORDER                                                                                  PAGE3
APPROVED AS TO FORM:



McCRAW GANTT, PLLC
1415 Harroun
McKinney, Texas 75069
972-562-6262, telephone
mark@mccrawgantt.com
karen@mccrawgantt.com
bryan@mccrawgantt.com

 Is/ Mark McCraw
Mark McCraw
State Bar No. 00791219
Karen Gantt
State Bar No. 24010076
Bryan Gantt
State Bar No. 24007219

ATTORNEYS FOR CRYSTAL JEAN
VANAUSDAL, BIOLOGICAL PARENT,
NATURAL GUARDIAN AND NEXT FRIEND OF
T.L.H AND C.J.H ., MINOR CHILDREN



AKIN GUMP STRAUSS HAUER & FELD LLP
1700 Pacific A venue
Dallas, Texas 75201-4675
214-969-2800, telephone
egambrell@akingump.com

 Is/ Eric Gambrell
Eric Gambrell
State Bar No. 00790735

ATTORNEYS FOR RAY L. HUNT, R. GERALD
TURNER, W. KIRK BAKER, HUNTER
LAFAYETTE HUNT, ASH LEE HUNT
KLEINERT, HEATHER LEIGH HUNT,
THOMAS MEURER, INDIVIDUALLY, AS
TRUSTEE OF LOYAL TRUST NO. 1 AND AS
ADVISORY BOARD MEMBER OF LOYAL
TRUST NO. 1, AND DAVID HERNANDEZ,
INDIVIDUALLY AND AS ADVISORY BOARD
MEMBER OF LOYAL TRUST NO. 1


ORDER                                  PAGE4